United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Phoenix, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1718
Issued: March 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 16, 2009 appellant filed a timely appeal from a March 20, 2009 decision of the
Office of Workers’ Compensation Programs denying her claim for an injury on October 7, 2008.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury while in the performance of duty on October 7, 2008.
FACTUAL HISTORY
On October 9, 2008 appellant, then a 57-year-old disclosure assistant, filed a traumatic
injury claim alleging that on October 7, 2008 she sustained an injury as she walked to her private
vehicle and slipped on water that was on a sidewalk. The emergency room report provided a
history that she was walking out of an office building when she slipped in a puddle of water, fell
backward, striking her head and losing consciousness. The employing establishment indicated

on the back of her claim form that appellant was walking to a parking lot at the end of her tour of
duty when she slipped in a puddle of water that was in the common area outside her building.
In an October 8, 2008 statement, David Votaw, an employee, stated that on October 7,
2008 at about 3:28 p.m. he was exiting the employing establishment building and held open an
exit door for a woman. She walked approximately 10 to 15 feet and then her right foot slid
forward in a puddle of water. Her body fell backward and she used a rolling travel bag to
support herself as she fell. Mr. Votaw stated that she appeared to be conscious as her eyes were
open and she was looking around. Another employing establishment employee called for
emergency assistance and a fire crew arrived and treated her.
Cary Holmes, a federal real estate specialist, advised the Office that the employing
establishment leased the building from a private industry lessor. He stated that the private lessor
owned, operated, maintained and controlled the common grounds outside the building leased by
the employing establishment. The area where appellant fell was a common area with grass, trees
and a sidewalk leading to a parking garage. She fell while walking on the public sidewalk. The
garage was used by both federal employees and private industry employees. The employing
establishment had six to seven reserved spaces for employees who used a government vehicle to
perform investigative work but appellant was not one of these employees. Individuals with
private vehicles, such as appellant, paid parking fees to the building lessor. The employing
establishment had no control over the garage or adjacent sidewalk. Public transportation was
available and it was not necessary for employees to drive to work. Erin Winschell, a federal
contracting officer, advised the Office that the common area where appellant fell was not federal
premises.
By decision dated March 20, 2009, the Office denied appellant’s claim on the grounds
that the evidence did not establish that she sustained an injury on October 7, 2008 while in the
performance of duty.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act1 provides for the payment of compensation
for disability or death of an employee resulting from personal injury sustained while in the
performance of duty.2 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers compensation laws, namely,
“arising out of and in the course of employment.”3 “In the course of employment” relates to the
elements of time, place and work activity. To arise in the course of employment, an injury must
occur at a time when the employee may reasonably be said to be engaged in her master’s
business, at a place when she may reasonably be expected to be in connection with her
employment and while she was reasonably fulfilling the duties of her employment or engaged in
doing something incidental thereto. As to the phrase “in the course of employment,” the Board
1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8102(a).

3

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers compensation law. Bernard D. Blum, 1 ECAB 1 (1947).

2

has accepted the general rule of workers’ compensation law that, as to employees having fixed
hours and places of work, injuries occurring on the premises of the employing establishment,
while the employees are going to and from work, before or after work hours or at lunch time, are
compensable.4 The Board has stated, as a general rule, that off-premises injuries sustained by
employees having fixed hours and places of work, while going to or coming from work, are not
compensable as they do not arise out of and in the course of employment, but are merely the
ordinary, nonemployment hazards of the journey itself, which are shared by all travelers.5
The employing establishment premises may include all the property owned by the
employer.6 However, even though an employer does not have ownership and control of the
place where the injury occurred, the locale may nevertheless be considered part of the premises.7
For example, a parking lot used by employees may be considered a part of the employing
establishment premises when the employer contracted for the exclusive use of the facility or
where specific parking spaces were assigned by the employer.8 Other factors to be considered
include whether the employer monitored the parking facility to prevent unauthorized use,
whether the employer provided parking at no cost to the employee, whether the general public
had access to the parking facility and whether there was alternate parking available to the
employee.9 Mere use of a parking facility, alone, is not sufficient to bring the parking lot within
the premises of the employing establishment.10 The premises doctrine is applied to those cases
where it is affirmatively demonstrated that the employer owned, maintained or controlled the
parking facility, used the facility with the owner’s special permission or provided parking for its
employees.11
ANALYSIS
Appellant alleged that she sustained an injury on October 7, 2008 as she walked to her
private vehicle in a parking garage and slipped on water that was on a sidewalk between the
employing establishment building and the parking garage. The record does not establish that the
incident occurred on the employing establishment premises.
The evidence of record shows that the sidewalk where the October 7, 2008 incident
occurred was not controlled by, or for the exclusive use of, the employing establishment or its
employees. The sidewalk and adjacent parking garage were open to the general public, including
visitors to the employing establishment, visitors to other buildings in the vicinity and employees
4

D.L., 58 ECAB 667 (2007).

5

See Idalaine L. Hollins-Williamson, 55 ECAB 655 (2004).

6

See Denise A. Curray, 51 ECAB 158 (1999).

7

Id.

8

D.L., supra note 4.

9

Diane Bensmiller, 48 ECAB 675 (1997).

10

Id.

11

D.L., supra note 4.

3

of private businesses. There is no evidence that the employing establishment maintained the
sidewalk where appellant fell. For these reasons, appellant did not establish that she was injured
on the premises of the employing establishment.
The next question is whether appellant’s claimed injury occurred in the course of her
employment despite the fact that it did not occur on employing establishment premises. The
Board has held that the industrial premises are constructively extended to hazardous conditions
which are proximately located to the premises and may, therefore, be considered as hazards of
the employing establishment. The main consideration in applying the rule is whether the
conditions giving rise to the injury are causally connected to the employment.12 The record in
this case does not support the application of an exception to the off-premises rule. The hazard
encountered by appellant, slipping in water on a public sidewalk leading to a public parking
garage, was a hazard that was faced by all those who used the sidewalk and garage. The
conditions giving rise to the injury, a puddle of water on the sidewalk, are not causally connected
to appellant’s employment. Appellant’s injury is considered to be an ordinary, nonemployment
hazard of the journey itself, shared by all travelers using the sidewalk leading to the parking lot.
As appellant’s injury occurred off the employing establishment premises while she was
walking to her private vehicle at the end of her work shift, and because the record fails to support
the application of an exception to the off-premises rule, the Board finds that the employee’s
injury did not arise out of and in the course of her federal employment. For the reasons stated
above, appellant did not meet her burden of proof to establish that she sustained an injury in the
performance of duty on October 7, 2008.
On appeal, contends that the Office’s decisions are contrary to fact and law. As noted,
however, the evidence does not establish that she was injured on employing establishment
premises or that the circumstances of the incident on October 7, 2007 constituted an exception to
the off-premises rule. The Office properly denied her claim for compensation.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury while in the performance of duty on October 7, 2008.

12

Michael K. Gallagher, 48 ECAB 610 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 20, 2009 is affirmed.
Issued: March 5, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

